 Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 1 of 34 PageID# 905




                        THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

 DARLENE GIBBS, et al.,

               Plaintiffs,
                                               Civil Action No.: 3:18-cv-00048-MHL
        v.

 HAYNES INVESTMENTS, LLC, et al.,

               Defendants.


           ANSWER OF DEFENDANTS HAYNES INVESTMENTS, LLC;
       SOVEREIGN BUSINESS SOLUTIONS, LLC; AND L. STEPHEN HAYNES

       Defendants, Haynes Investments, LLC. Sovereign Business Solutions, LLC, and Stephen

Haynes (collectively, the “Haynes Defendants”), by counsel, submit this Answer to Plaintiffs’

Complaint. Defendants deny any allegation that is not specifically admitted herein.

                                    I.    INTRODUCTION

       1.     Denied. The allegations in Paragraph 1 contain conclusions of law to which no

   response is required. To the extent a response is required, the allegations are denied. Any

   characterization of state and federal law regarding consumer finance is expressly denied.

       2.      Denied.

       3.     Denied. Haynes lacks sufficient information, knowledge, and belief regarding the

   participation of Zemnick, Schneider, and Welch in the investment decisions of Victory Park,

   or their titles on Victory Park’s website, therefore these allegations are denied.          The

   remaining factual allegations of Paragraph 3 are denied or are conclusions of law to which no

   response is required and are thus denied.
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 2 of 34 PageID# 906



    4.         The allegations contained in Paragraph 4 constitute conclusions of law to which

 no response is required. To the extent that a response is necessary, the allegations of

 Paragraph 4 are denied.

    5.         The allegations contained in Paragraph 5 constitute conclusions of law to which

 no response is required. To the extent a response is required, the allegations of Paragraph 5

 are denied.


                                      JURISDICTION

    6.         The allegations contained in Paragraph 6 constitute conclusions of law to which

 no response is required. To the extent that a response is required, the allegations of Paragraph

 6 are denied.

    7.         The allegations contained in Paragraph 7 constitute conclusions of law to which

 no response is required. To the extent that a response is required, the allegations of Paragraph

 7 are denied.

                                          PARTIES

    8.         After a reasonable investigation, the Haynes Defendants are without sufficient

 knowledge or information to admit or deny the allegations of Paragraph 8 as the paragraph

 concerns a party other than the Haynes Defendants.           Accordingly, the allegations of

 Paragraph 8 are denied.

    9.         After a reasonable investigation, the Haynes Defendants are without sufficient

 knowledge or information to admit or deny the allegations of Paragraph 9 as the paragraph

 concerns a party other than the Haynes Defendants.           Accordingly, the allegations of

 Paragraph 9 are denied.




                                              2
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 3 of 34 PageID# 907



    10.     After a reasonable investigation, the Haynes Defendants are without sufficient

 knowledge or information to admit or deny the allegations of Paragraph 10 as the paragraph

 concerns a party other than the Haynes Defendants.           Accordingly, the allegations of

 Paragraph 10 are denied.

    11.     After a reasonable investigation, the Haynes Defendants are without sufficient

 knowledge or information to admit or deny the allegations of Paragraph 11 as the paragraph

 concerns a party other than the Haynes Defendants.           Accordingly, the allegations of

 Paragraph 11 are denied.

    12.     After a reasonable investigation, the Haynes Defendants are without sufficient

 knowledge or information to admit or deny the allegations of Paragraph 12 as the paragraph

 concerns a party other than the Haynes Defendants.           Accordingly, the allegations of

 Paragraph 12 are denied.

    13.     Admitted in part; denied in part. It is admitted that Haynes Investments LLC is a

 limited liability company with a principal place of business in Dallas, Texas. It is denied that

 Haynes Investments is a private equity company that focused on investments related to

 Native American tribes. The content of the website is admitted inasmuch as the cited

 webpage speaks for itself and denied insofar as any characterization of its contents. It is

 denied that Haynes Investment provided the initial capital to fund Plain Green’s operations.

 It is denied that Haynes Investments has invested funds in the “rent-a-tribe” enterprise. It is

 denied that Haynes Investments conducted and participated in any enterprise’s affairs.

    14.     Admitted in part; denied in part. Admitted only inasmuch as the website speaks

 for itself. The remaining allegations of Paragraph 14 are denied.




                                              3
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 4 of 34 PageID# 908



    15.     Admitted in part; denied in part. It is admitted that SBS is a limited liability

 company with a principal place of business in Dallas, Texas. The remaining allegations of

 Paragraph 15 are denied.

    16.     The allegations of Paragraph 16 are directed to another defendant, and the Haynes

 Defendants are without sufficient knowledge or information to admit or deny the remaining

 allegations contained in Paragraph 16, and as such, they are denied.

    17.     The allegations of Paragraph 17 are directed to another defendant, and the Haynes

 Defendants are without sufficient knowledge or information to admit or deny the remaining

 allegations contained in Paragraph 17, and as such, they are denied.

    18.     The allegations of Paragraph 18 are directed to another defendant, and the Haynes

 Defendants are without sufficient knowledge or information to admit or deny the remaining

 allegations contained in Paragraph 18, and as such, they are denied.

    19.     The allegations of Paragraph 19 are directed to another defendant, and the Haynes

 Defendants are without sufficient knowledge or information to admit or deny the remaining

 allegations contained in Paragraph 19, and as such, they are denied.

    20.     The allegations of Paragraph 20 are directed to another defendant, and the Haynes

 Defendants are without sufficient knowledge or information to admit or deny the remaining

 allegations contained in Paragraph 20, and as such, they are denied.

                              FACTUAL BACKGROUND

    21.     Denied.    After reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations contained within

 Paragraph 21, and as such, they are denied.




                                               4
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 5 of 34 PageID# 909



    22.     Denied.    After reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations contained within

 Paragraph 22, and as such, they are denied.

    23.     Denied.    After reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations contained within

 Paragraph 23—including those which concern a party other than the Haynes Defendants—

 and as such, they are denied.

    24.     Denied.    After reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations contained within

 Paragraph 24, and as such, they are denied.

    25.     Denied.    After reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations contained within

 Paragraph 25, and as such, they are denied.

    26.     Denied.    After reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations contained within

 Paragraph 26, and as such, they are denied.

    27.     Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 27 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 27 are denied.

    28.     Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 28 as the




                                               5
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 6 of 34 PageID# 910



 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 28 are denied.

    29.        Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 29 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 29 are denied.

    30.        Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 30 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 30 are denied.

    31.        Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 31 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 31 are denied.

    32.        Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 32 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 32 are denied.

    33.        Admitted in part; denied in part. Admitted inasmuch as plaintiffs’ exhibit

 referenced in Paragraph 33 speaks for itself. Any characterization of the document cited in

 Paragraph 33, including but not limited to, the statement that the exhibit sets forth an

 agreement by the Haynes Defendants is denied. The remaining allegations of Paragraph 33

 are denied.



                                             6
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 7 of 34 PageID# 911



    34.        Admitted in part; denied in part. Admitted inasmuch as plaintiffs’ exhibit

 referenced in Paragraph 34 speaks for itself. Any characterization of the document cited in

 Paragraph 34, including but not limited to, the statement that the exhibit sets forth an

 agreement by the Haynes Defendants is denied. The remaining allegations of Paragraph 33

 are denied.

    35.        Admitted in part; denied in part. Admitted inasmuch as plaintiffs’ exhibit

 referenced in Paragraph 35 speaks for itself. Any characterization of the document cited in

 Paragraph 35 , including but not limited to, the statement that the exhibit sets forth an

 agreement by the Haynes Defendants is denied. The remaining allegations of Paragraph 33

 are denied. The Haynes Defendants specifically note that Paragraph 35 contains incomplete

 references to the document it cites.

    36.        Denied as stated.

    37.        Denied as stated.

    38.        Denied.

    39.        Denied as stated.

    40.        Denied.

    41.        Admitted in part; denied in part. Admitted that Haynes Investments did not

 provide capital to Great Plains. After a reasonable investigation, the Haynes Defendants are

 without sufficient knowledge or information to admit or deny the remaining allegations of

 Paragraph 41 as the paragraph concerns a party other than the Haynes Defendants.

 Accordingly, the remaining allegations of Paragraph 41 are denied.

    42.        Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 42 as the



                                             7
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 8 of 34 PageID# 912



 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 42 are denied.

    43.     Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 43 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 43 are denied.

    44.     Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 44 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 44 are denied.

    45.     Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 45 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 45 are denied.

    46.     Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 46 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 46 are denied.

    47.     Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 47 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 47 are denied.




                                            8
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 9 of 34 PageID# 913



    48.       Denied. After a reasonable investigation, the Haynes Defendants are without

 sufficient knowledge or information to admit or deny the allegations of Paragraph 48 as the

 paragraph concerns a party other than the Haynes Defendants. Accordingly, the allegations

 of Paragraph 48 are denied.

    49.       Denied.

    50.       Admitted in part; denied in part. Admitted only insofar as the exhibit cited in

 Paragraph 50 speaks for itself. Denied as to any characterization of that document.

    51.       Denied as stated.

    52.       Admitted in part; denied in part. Admitted only insofar as the exhibit cited in

 Paragraph 52 speaks for itself. Denied as to any characterization of that document.

    53.       Admitted in part; denied in part. Admitted only insofar as the exhibit cited in

 Paragraph 53 speaks for itself. Denied as to any characterization of that document. It is

 further specifically denied that Haynes Investments received profits as described in

 Paragraph 53.

    54.       . It is admitted that in July 2012, Plain Green, LLC, and Haynes Investments

 amended their credit agreement to permit Plain Green, LLC the option to draw down on a

 larger line of credit from Haynes Investments, LLC. Any characterization of the amendment

 is denied.

    55.       Denied as stated.

    56.       Admitted in part; denied in part. Admitted only insofar as the exhibit cited in

 Paragraph 56 speaks for itself. Denied as to any characterization of that document.

    57.       Admitted in part; denied in part. Admitted only insofar as the exhibit cited in

 Paragraph 57 speaks for itself. Denied as to any characterization of that document, including



                                             9
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 10 of 34 PageID# 914



  the false representation that Tribal Business Solutions, LLC had committed to making $11.1

  million in funding available on a specific timeline or for a specific purpose.

      58.     Denied as stated.

      59.     Denied as stated.

      60.     Admitted in part; denied in part. Admitted only insofar as the exhibit cited in

  Paragraph 60 speaks for itself. Denied as to any characterization of that document.

      61.     Admitted in part; denied in part. Admitted only insofar as the exhibit cited in

  Paragraph 61 speaks for itself. Denied as to any characterization of that document.

      62.     Admitted in part; denied in part. Admitted only insofar as the exhibit cited in

  Paragraph 62 speaks for itself. Denied as to any characterization of that document. By way

  of further denial, the Agreement was signed and entered into by Sovereign Business

  Solutions, LLC, who had L. Stephen Haynes sign on behalf of the business in his capacity as

  member of Sovereign Business Solutions, LLC.

      63.     Denied as stated.

      64.     Denied as stated.

      65.     Denied as stated. By way of further answer, this paragraph contains conclusions

  of law to which no response is required. To the extent a response is required, they are

  denied.

      66.     Denied as stated.

      67.     Admitted in part and denied in part. It is admitted that the article cited speaks for

  itself.   Any characterization of that article or reasoning by analogy to any conduct of

  Defendants is specifically denied. After reasonable investigation, the Haynes Defendants are




                                               10
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 11 of 34 PageID# 915



  without sufficient knowledge or information to admit or deny the substance of the allegations

  contained within Paragraph 67. Accordingly, they are denied.

     68.     Admitted in part and denied in part. It is admitted that the article cited speaks for

  itself. Any characterization of that article or reasoning by analogy to any conduct of the

  Defendants is specifically denied. After reasonable investigation, the Haynes Defendants are

  without sufficient knowledge or information to admit or deny the substance of the remaining

  allegations contained within Paragraph 68. Accordingly, they are denied.

     69.     Admitted in part and denied in part. It is admitted that the article cited speaks for

  itself. Any characterization of that article or reasoning by analogy to any conduct of the

  Defendants is specifically denied. After reasonable investigation, the Haynes Defendants are

  without sufficient knowledge or information to admit or deny the substance of the allegations

  contained within Paragraph 69. Accordingly, they are denied.

     70.     After reasonable investigation, the Haynes Defendants are without sufficient

  knowledge or information to admit or deny the substance of the allegations contained within

  Paragraph 70. Accordingly, they are denied.

     71.     Admitted in part and denied in part. Admitted that the speech cited speaks for

  itself and does not represent any factual finding or conclusion as to the accuracy of the

  allegations contained therein. Any characterization of that speech or reasoning by analogy to

  any conduct of Defendants is specifically denied. After reasonable investigation, the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the substance

  of the remaining allegations contained within Paragraph 71. Accordingly, they are denied.

     72.     Denied as stated.

     73.     Denied as stated.



                                              11
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 12 of 34 PageID# 916



     74.     Denied as stated.

     75.     Denied. The referenced exhibit does not match the characterization of that exhibit

  by Plaintiffs within Paragraph 75, including the reference to November, 2013, and as such

  the allegation is denied.

     76.     Denied. In paragraph 76, Plaintiff has quoted from a document or e-mail that is

  not attached to the Complaint as an exhibit, and as such the Haynes Defendants are without

  sufficient knowledge to admit or deny the substance of paragraph 76. As such the allegations

  are specifically denied.

     77.     Denied. In paragraph 77, Plaintiff has quoted from a document or e-mail that is

  not attached to the Complaint as an exhibit, and as such the Haynes Defendants are without

  sufficient knowledge to admit or deny the substance of paragraph 77. As such the allegations

  are specifically denied.

     78.     Denied. In paragraph 78, Plaintiff has quoted from a document or e-mail that is

  not attached to the Complaint as an exhibit, and as such the Haynes Defendants are without

  sufficient knowledge to admit or deny the substance of paragraph 78. As such the allegations

  are specifically denied.

     79.     Denied as stated.

     80.     The allegations of Paragraph 80 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 80, and as such, they are denied

     81.     Admitted in part; denied in part. The allegations of Paragraph 81 are admitted

  insomuch as any filing by Victory Park speaks for itself and does not represent any finding

  by the court or conclusion as to the accuracy of the allegations contained therein. Any



                                             12
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 13 of 34 PageID# 917



  characterization by plaintiffs of the complaint cited in Paragraph 81 is denied. As for the

  other allegations contained in Paragraph 81, after a reasonable investigation, the Haynes

  Defendants are without sufficient knowledge to respond to the substance of the allegations

  contained in this paragraph, as it involves conduct by parties other than the Haynes

  Defendants, and as such they are denied.

     82.     The allegations of Paragraph 82 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 82, and as such, they are denied.

     83.     The allegations of Paragraph 83 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 83, and as such, they are denied

     84.     The allegations of Paragraph 84 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 84, and as such, they are denied.

     85.     The allegations of Paragraph 85 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 85, and as such, they are denied.

     86.     The allegations of Paragraph 86 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 86, and as such, they are denied.

     87.     The allegations of Paragraph 87 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 87, and as such, they are denied



                                              13
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 14 of 34 PageID# 918



     88.     The allegations of Paragraph 88 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 88, and as such, they are denied.

     89.     The allegations of Paragraph 89 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 89, and as such, they are denied

     90.     The allegations of Paragraph 90 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 90, and as such, they are denied.

     91.     The allegations of Paragraph 91 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 91, and as such, they are denied.

     92.     The allegations of Paragraph 92 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 92, and as such, they are denied.

     93.     The allegations of Paragraph 93 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 93, and as such, they are denied.

     94.     The allegations of Paragraph 94 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 94, and as such, they are denied.




                                              14
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 15 of 34 PageID# 919



     95.     The allegations of Paragraph 95 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 95, and as such, they are denied.

     96.     The allegations of Paragraph 96 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 96, and as such, they are denied.

     97.     The allegations of Paragraph 97 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 97, and as such, they are denied.

     98.     The allegations of Paragraph 98 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 98, and as such, they are denied.

     99.     The allegations of Paragraph 99 are directed to another defendant, and the Haynes

  Defendants are without sufficient knowledge or information to admit or deny the remaining

  allegations contained in Paragraph 99, and as such, they are denied.

     100.    The allegations of Paragraph 100 are directed to another defendant, and the

  Haynes Defendants are without sufficient knowledge or information to admit or deny the

  remaining allegations contained in Paragraph 100, and as such, they are denied.

     101.    The allegations of Paragraph 101 are directed to another defendant, and the

  Haynes Defendants are without sufficient knowledge or information to admit or deny the

  remaining allegations contained in Paragraph 101, and as such, they are denied.




                                              15
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 16 of 34 PageID# 920



     102.    The allegations of Paragraph 102 are directed to another defendant, and the

  Haynes Defendants are without sufficient knowledge or information to admit or deny the

  remaining allegations contained in Paragraph 102, and as such, they are denied.

     103.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 103 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     104.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 104 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     105.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 105 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     106.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 106 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     107.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 107 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     108.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 108 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.




                                             16
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 17 of 34 PageID# 921



     109.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 109 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     110.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 110 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     111.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 111 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     112.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 112 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     113.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 113 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     114.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 114 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.

     115.    Denied. After a reasonable investigation, the Haynes Defendants are without

  sufficient knowledge or information to admit or deny the allegations of Paragraph 115 as the

  paragraph concerns a party other than the Haynes Defendants. Accordingly, they are denied.




                                            17
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 18 of 34 PageID# 922



     116.       Denied. The allegations contained in Paragraph 116 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     117.       Denied. The allegations contained in Paragraph 117 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     118.       Denied. It is denied that the Haynes Defendants marketed, initiated, or collected

  any loans in Virginia. It is denied that the Haynes Defendants indirectly participated in such

  activity through its relationship with other defendants.        The remaining allegations of

  Paragraph 118 are conclusions of law to which no response is required. To the extent a

  response is required, such allegations are denied.

     119.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 119. Accordingly,

  they are denied.

     120.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 120. Accordingly,

  they are denied.

     121.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 121. Accordingly,

  they are denied.

     122.       The allegations contained in Paragraph 122 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.



                                               18
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 19 of 34 PageID# 923



     123.       Admitted in part and denied in part. It is admitted that the Haynes Defendants did

  not have a consumer finance license. It is denied that the Haynes Defendants made loans to

  Plaintiffs or were required to obtain a consumer finance license.

     124.       The allegations contained in Paragraph 124 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     125.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 125. Accordingly,

  they are denied.

     126.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 126. Accordingly,

  they are denied.

     127.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 127. Accordingly,

  they are denied.

     128.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 128. Accordingly,

  they are denied.

     129.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 129. Accordingly,

  they are denied.

     130.       Denied.

     131.       Denied.



                                                19
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 20 of 34 PageID# 924



     132.       The allegations contained in Paragraph 132 are conclusions of law to which no

  response is required. To the extent a response is required, they are denied.

     133.       Denied. The allegations contained in Paragraph 133 are conclusions of law to

  which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     134.       The allegations contained in Paragraph 134 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     135.       Denied. It is specifically denied that the Haynes Defendants charged any interest

  to consumers. The remaining allegations contained in Paragraph 135 are conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     136.       Denied.

     137.       Denied.

     138.       Denied. The allegations contained in Paragraph 138 are conclusions of law to

  which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

                                         COUNT ONE:

     139.       The Haynes Defendants reallege and incorporate by reference all prior paragraphs

  of this Answer to plaintiffs’ Complaint.

     140.       The allegations contained in Paragraph 140 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.



                                               20
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 21 of 34 PageID# 925



     141.       The allegations contained in Paragraph 141 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     142.       Denied. The allegations contained in Paragraph 142 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     143.       Denied. The allegations contained in Paragraph 143 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     144.       Denied. The allegations contained in Paragraph 144 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     145.       Denied. The allegations contained in Paragraph 145 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     146.       Denied. The allegations contained in Paragraph 146 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     147.       Denied. The allegations contained in Paragraph 147 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.




                                               21
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 22 of 34 PageID# 926



     148.       Denied. The allegations contained in Paragraph 148 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     149.       Denied. The allegations contained in Paragraph 149 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     150.       Denied. The allegations contained in Paragraph 150 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     151.       Denied. The allegations contained in Paragraph 151 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     152.       Denied. The allegations contained in Paragraph 152 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.


                                        COUNT TWO:

     153.       The Haynes Defendants reallege and incorporate by reference all prior paragraphs

  of this Answer to plaintiffs’ Complaint.

     154.       The allegations contained in Paragraph 154 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.




                                               22
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 23 of 34 PageID# 927



     155.       The allegations contained in Paragraph 155 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     156.       Denied. The allegations contained in Paragraph 156 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     157.       Denied. The allegations contained in Paragraph 157 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     158.       Denied. The allegations contained in Paragraph 158 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     159.       Denied. The allegations contained in Paragraph 159 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     160.       Denied. The allegations contained in Paragraph 160 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     161.       Denied. The allegations contained in Paragraph 161 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.




                                               23
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 24 of 34 PageID# 928



     162.       Denied. The allegations contained in Paragraph 162 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     163.       Denied. The allegations contained in Paragraph 163 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     164.       Denied. The allegations contained in Paragraph 164 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.


                                       COUNT THREE:

     165.       The Haynes Defendants reallege and incorporate by reference all prior paragraphs

  of this Answer to plaintiffs’ Complaint.

     166.       The allegations contained in Paragraph 166 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     167.       The allegations contained in Paragraph 167 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     168.       Denied. The allegations contained in Paragraph 168 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.




                                               24
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 25 of 34 PageID# 929



     169.    Denied. The allegations contained in Paragraph 169 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     170.    Denied. The allegations contained in Paragraph 170 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     171.    Denied. The allegations contained in Paragraph 171 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     172.    Denied. The allegations contained in Paragraph 172 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     173.    Denied. The allegations contained in Paragraph 173 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     174.    Denied. The allegations contained in Paragraph 174 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     175.    Denied. The allegations contained in Paragraph 175 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.




                                              25
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 26 of 34 PageID# 930



     176.       Denied. The allegations contained in Paragraph 176 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     177.       Denied. The allegations contained in Paragraph 177 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.




                                        COUNT FOUR:

     178.       The Haynes Defendants reallege and incorporate by reference all prior paragraphs

  of this Answer to plaintiffs’ Complaint.

     179.       The allegations contained in Paragraph 179 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     180.       The allegations contained in Paragraph 180 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     181.       Denied. The allegations contained in Paragraph 181 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     182.       Denied. The allegations contained in Paragraph 182 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.


                                               26
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 27 of 34 PageID# 931



     183.    Denied. The allegations contained in Paragraph 183 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     184.    Denied. The allegations contained in Paragraph 184 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     185.    Denied. The allegations contained in Paragraph 185 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     186.    Denied. The allegations contained in Paragraph 186 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     187.    Denied. The allegations contained in Paragraph 187 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied. Further, the allegations of Paragraph 187concern parties other than the

  Haynes Defendants. Accordingly, they are denied.

     188.    Denied. The allegations contained in Paragraph 188 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.


                                       COUNT FIVE:

     189.    The Haynes Defendants reallege and incorporate by reference all prior paragraphs

  of this Answer to plaintiffs’ Complaint.




                                              27
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 28 of 34 PageID# 932



     190.       The allegations contained in Paragraph 190 are conclusions of law to which no

  response is required. To the extent a response is required, the allegations in this paragraph

  are denied.

     191.       Denied. The allegations contained in Paragraph 191 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     192.       Denied. The allegations contained in Paragraph 192 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     193.       Denied. The allegations contained in Paragraph 193 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     194.       Denied. The allegations contained in Paragraph 194 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     195.       Denied. The allegations contained in Paragraph 195 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     196.       Denied. After reasonable investigation, the Haynes Defendants lack sufficient

  knowledge or information to admit or deny the allegations of Paragraph 196. Accordingly,

  they are denied.       Additionally, the allegations contained in Paragraph 196 constitute

  conclusions of law to which no response is required. To the extent a response is required, the

  allegations in this paragraph are denied.



                                               28
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 29 of 34 PageID# 933



     197.    Denied.

     198.    Denied. The allegations contained in Paragraph 198 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.




                                        COUNT SIX:

     199.    The Haynes Defendants reallege and incorporate by reference all prior paragraphs

  of this Answer to plaintiffs’ Complaint.

     200.    Denied. The allegations contained in Paragraph 200 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     201.    Denied. The allegations contained in Paragraph 201 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     202.    Denied. The allegations contained in Paragraph 202 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.

     203.    Denied. The allegations contained in Paragraph 203 constitute conclusions of law

  to which no response is required. To the extent a response is required, the allegations in this

  paragraph are denied.




                                              29
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 30 of 34 PageID# 934



       204.      Denied. The allegations contained in Paragraph 204 constitute conclusions of law

   to which no response is required. To the extent a response is required, the allegations in this

   paragraph are denied.

       205.      Denied. The allegations contained in Paragraph 205 constitute conclusions of law

   to which no response is required. To the extent a response is required, the allegations in this

   paragraph are denied.

       206.      Denied. The allegations contained in Paragraph 206 constitute conclusions of law

   to which no response is required. To the extent a response is required, the allegations in this

   paragraph are denied.

       207.      Denied. It is specifically denied that Plaintiffs conferred a benefit on the Haynes

   Defendants and the that the Haynes Defendants accepted a benefit from Plaintiffs. The

   remaining allegations contained in Paragraph 207 constitute conclusions of law to which no

   response is required. To the extent a response is required, the allegations in this paragraph

   are denied.

       208.      Denied. The allegations contained in Paragraph 208 constitute conclusions of law

   to which no response is required. To the extent a response is required, the allegations in this

   paragraph are denied.


                                   AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       Counts One through Six of plaintiffs’ Complaint fail to state a claim on which relief can

be granted as to the Haynes Defendants.

                              SECOND AFFIRMATIVE DEFENSE

       Plaintiffs’ causes of action fail to join an indispensable party.


                                                 30
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 31 of 34 PageID# 935



                               THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ causes of action based on lending by Native American tribal entities are barred

by the operation of Tribal Immunity.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the alleged injuries or damages

alleged in the Complaint, if any, were wholly or in part caused by conduct, acts, omissions,

and/or fault of third parties other than the Haynes Defendants.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs are unable to meet the requirements for declaratory and injunctive relief.

                               SIXTH AFFIRMATIVE DEFENSE

       The Haynes Defendants, at all times relevant, acted in good faith and in a lawful manner,

in conformity with all applicable laws and regulations.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs have failed to exhaust their remedies by failing to resolve their dispute through

arbitration, as required by their contract with their lender.

                              EIGHTH AFFIRMATIVE DEFENSE

       Plaintiffs, as private individuals, may not obtain injunctive relief under the claims alleged

in the Complaint.

                               NINTH AFFIRMATIVE DEFENSE

       This action may not properly proceed as a class action under Federal Rule of Procedure

23 to the extent that, among other reasons, Plaintiffs’ claims are not typical of the claims of each

putative class member; questions of law and fact allegedly common to the putative class do not

predominate over the numerous questions affecting only putative class members; a class action is



                                                  31
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 32 of 34 PageID# 936



not superior to other available methods for the fair and efficient adjudication of Plaintiffs’ claims

and any claims of putative class members; and there are insurmountable difficulties that would

be encountered in any attempt to proceed as a class action.

                               TENTH AFFIRMATIVE DEFENSE

         Plaintiffs and the putative class members cannot recover as a class action to the extent

that such class recovery would deprive the Haynes Defendants of their due process rights to

assert individualized defenses to claims of class members.

                            ELEVENTH AFFIRMATIVE DEFENSE

         Plaintiffs cannot recover from the Haynes Defendants individually or as a class action for

punitive or statutory damages to the extent any award of punitive or statutory damages would be

impermissible under the Due Process Clause of the Fifth Amendment to the United States

Constitution and the Excessive Fines Clause of the Eighth Amendment to the United States

Constitution, due to the lack of any actual damages suffered by Plaintiff and the gross disparity

between the allegations of harm and the size of the claims.

                             TWELFTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because of the applicable statute of

limitations and/or statue of repose.

                           THIRTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, because of the doctrine of unclean

hands.

                          FOURTEENTH AFFIRMATIVE DEFENSE

         Plaintiffs’ claims are barred by the doctrine of laches.




                                                  32
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 33 of 34 PageID# 937



                          FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs are estopped from asserting claims against the Haynes Defendants.

                          SIXTEENTH AFFIRMATIVE DEFENSE

       The Court lacks personal jurisdiction over the Haynes Defendants.

       Consistent with Federal Rule of Civil Procedure 15, the Haynes Defendants reserve the

right to amend this answer in order to assert any additional affirmative defenses that may be

uncovered or made known during the pendency of this litigation.

                                              By: /s/ Timothy J. St. George
                                              David N. Anthony
                                              Virginia State Bar No. 31696
                                              Timothy St. George
                                              Virginia State Bar No. 77349
                                              TROUTMAN SANDERS LLP
                                              1001 Haxall Point Richmond, Virginia
                                              23219 Telephone: (804) 697-5410
                                              Facsimile: (804) 698-5118
                                              Email: david.anthony@troutmansanders.com
                                              Email: tim.stgeorge@troutmansanders.com

                                              Richard L. Scheff (PA ID No. 35213) (PHV)
                                              Jonathan P. Boughrum (PA ID No. 91019) (PHV)
                                              David F. Herman (PA ID No. 318518)(PHV)
                                              Email: rscheff@mmwr.com
                                              ARMSTRONG TEASDALE LLP
                                              2005 Market Street, 29th Floor
                                              One Commerce Square
                                              Philadelphia, PA 19103
                                              Counsel for Defendants
                                              Haynes Investments, LLC, Sovereign Business
                                              Solutions, LLC, and L. Stephen Haynes




                                                33
Case 3:18-cv-00048-MHL Document 54 Filed 04/19/19 Page 34 of 34 PageID# 938




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of April, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System which will then send a notification of

such filing (NEF) to the following:



Kristi C. Kelly                                  Leonard A. Bennett
Andrew J. Guzzo                                  Craig C. Marchiando
Casey S. Nash                                    Elizabeth W. Hanes
KELLY & GUZZO, PLC                               CONSUMER LITIGATION ASSOCIATES
3925 Chain Bridge Road, Suite 202                763 J. Clyde Morris Blvd., Suite 1A
Fairfax, VA 22030                                Newport News, VA 23601
Telephone: 703-424-7570                          Telephone: 757-930-3660
Facsimile: 703-591-0167                          Facsimile: 757-930-3662
Email: kkelly@kellyguzzo.com                     Email: lenbennett@clalegal.com
Email: aguzzo@kellyguzzo.com                     Email: craig@clalegal.com
Email: casey@kellyguzzo.com                      Email: Elizabeth@clalegal.com
Counsel for Plaintiffs                           Counsel for Plaintiffs


James W. Speer
VIRGINIA POVERTY LAW CENTER
919 E. Main Street, Suite 610
Richmond, VA 23219
Telephone: 804-782-9430
Facsimile: 804-649-0974
Email: jay@vplc.orga
Counsel for Plaintiffs
                                            /s/ Timothy J. St. George
                                            Timothy St. George
                                            Virginia State Bar No. 77349
                                            TROUTMAN SANDERS LLP
                                            1001 Haxall Point
                                            Richmond, Virginia 23219
                                            Telephone: (804) 697-1254
                                            Facsimile: (804) 698-5118
                                            Email: tim.stgeorge@troutmansanders.com
